Title: To Thomas Jefferson from DeWitt Clinton, 26 January 1805
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 26 January 1805
                  
                  James Fairlie Esqr. a Director of the Manhattan Company & a gentleman of the first respectability will open a negotiation with the Govt. on certain points of a confidential & important nature. He will explain to you & to you alone the whole object & the inducing causes of his application. It cannot be nor is it expected that you will give your sanction to any measure incompatible with the public good—but when you consider the intimate connexion between the prosperity of that institution and the support of those political opinions most congenial with the general good.— We have no doubt but that you will afford Mr Fairlie every facility at your power.
                  With every sentiment of respect & regard
                  I am Your Most Obedt. servt
                  
                     DeWitt Clinton 
                     
                  
               